Citation Nr: 1503703	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  11-00 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to July 1975; from June 1977
to April 1979; and from April 1979 to May 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2011 VA Form 9, the Veteran requested a hearing at a local VA office (i.e., a Travel Board hearing).  Thereafter, in a December 2014 letter, the RO informed the Veteran that he had been scheduled for a Video Conference hearing at the Huntington, West Virginia RO, in January 2015.  Because the Veteran had initially requested a Travel Board hearing, the letter also informed him that he could decline this Video Conference hearing and be placed on the schedule for a future hearing with a visiting BVA member at the RO.  In December 2014 correspondence, the Veteran, via his attorney, again indicated that he wished to participate in a Travel Board hearing at the Huntington RO.  Accordingly, a remand is necessary in order to reschedule the Veteran for his requested hearing. 38 C.F.R. § 20.704 (2014).



Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for the requested Travel Board hearing.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




